Citation Nr: 1720506	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right Achilles tendon injury, claimed as secondary to service-connected ulnar nerve transposition, right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to November 1970, with subsequent service in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for residuals of a right Achilles tendon injury. 

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in October 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a right Achilles tendon injury, claimed as secondary to service-connected ulnar nerve transposition, right carpal tunnel syndrome.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated on the merits.  

The Veteran is currently service connected for ulnar nerve transposition, right carpal tunnel syndrome, which was granted with an evaluation of 40 percent effective July 27, 2009.  The Veteran has indicated that he fell off of a ladder in November 2007 as a result of being unable to maintain his right hand grip due to his service-connected ulnar nerve transposition, right carpal tunnel syndrome.  He suffered a right calcaneal fracture as a result of the November 2007 fall, and he now claims entitlement to service connection for this injury as secondary to his service-connected ulnar nerve transposition, right carpal tunnel syndrome.  

The Veteran was provided with a VA examination in October 2014, at which time he was diagnosed as having a right calcaneal fracture.  The examiner opined that the Veteran's right calcaneal fracture was at least as likely as not proximately due to or the result of his service-connected ulnar nerve transposition, right carpal tunnel syndrome.  In support of this opinion, the examiner explained that:

The Veteran claims his weak right hand grip caused him to lose contact with a ladder and fall, incurring a right calcaneal fracture with residual arthritis and pain.  The Veteran gives a credible statement indicating the nature of the fall, and multiple examples of other instances of accidents (such as difficulty writing or dropping an item) related to the right ulnar nerve transposition and right carpal tunnel syndrome with residual right hand weakness.  Lay testimony present in the C-file is also considered credible, which includes a transcript of testimony at a RO meeting which he and his brother presented to.  It is therefore at least as likely as not that the current s/p right calcaneal fracture with residual pain and arthritis was proximately due to or the result of right ulnar nerve condition (s/p right ulnar nerve transposition and right carpal tunnel syndrome with residual right hand weakness).

However, at his October 2016 Board videoconference hearing, the Veteran was informed that he could not be awarded service connection for residuals of the right calcaneal fracture as secondary to the November 2007 fall caused by the service-connected ulnar nerve transposition, right carpal tunnel syndrome because he was not service connected for ulnar nerve transposition, right carpal tunnel syndrome at the time of the November 2007 fall.  Indeed, he was not service connected for ulnar nerve transposition, right carpal tunnel syndrome until July 27, 2009, nearly two years later.  Nonetheless, the Veteran's representative seemed to elicit testimony from the Veteran that he had sustained subsequent falls since July 27, 2009, due to his service-connected ulnar nerve transposition, right carpal tunnel syndrome, that aggravated the residuals of his right calcaneal fracture.  As such, the Board finds that the Veteran should be provided with another VA examination to determine the likelihood that his residuals of the right calcaneal fracture have been aggravated by his service-connected ulnar nerve transposition, right carpal tunnel syndrome.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA examination to assess the nature and etiology of his residuals of right calcaneal fracture.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner must perform any necessary diagnostic tests and studies.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's residuals of right calcaneal fracture have been aggravated by his service-connected ulnar nerve transposition, right carpal tunnel syndrome, specifically due to falls since July 27, 2009.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Readjudicate the claim on appeal.  If the benefit remains denied, then issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




